Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 1 of 27   PageID #: 717




                              Rule 12(c) Motion 00001
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 2 of 27   PageID #: 718




                              Rule 12(c) Motion 00002
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 3 of 27   PageID #: 719




                              Rule 12(c) Motion 00003
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 4 of 27   PageID #: 720




                              Rule 12(c) Motion 00004
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 5 of 27   PageID #: 721




                              Rule 12(c) Motion 00005
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 6 of 27   PageID #: 722




                              Rule 12(c) Motion 00006
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 7 of 27   PageID #: 723




                              Rule 12(c) Motion 00007
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 8 of 27   PageID #: 724




                              Rule 12(c) Motion 00008
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 9 of 27   PageID #: 725




                              Rule 12(c) Motion 00009
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 10 of 27   PageID #: 726




                              Rule 12(c) Motion 00010
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 11 of 27   PageID #: 727




                              Rule 12(c) Motion 00011
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 12 of 27   PageID #: 728




                              Rule 12(c) Motion 00012
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 13 of 27   PageID #: 729




                              Rule 12(c) Motion 00013
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 14 of 27   PageID #: 730




                              Rule 12(c) Motion 00014
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 15 of 27   PageID #: 731




                              Rule 12(c) Motion 00015
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 16 of 27   PageID #: 732




                              Rule 12(c) Motion 00016
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 17 of 27   PageID #: 733




                              Rule 12(c) Motion 00017
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 18 of 27   PageID #: 734




                              Rule 12(c) Motion 00018
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 19 of 27   PageID #: 735




                              Rule 12(c) Motion 00019
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 20 of 27   PageID #: 736




                              Rule 12(c) Motion 00020
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 21 of 27   PageID #: 737




                              Rule 12(c) Motion 00021
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 22 of 27   PageID #: 738




                              Rule 12(c) Motion 00022
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 23 of 27   PageID #: 739




                              Rule 12(c) Motion 00023
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 24 of 27   PageID #: 740




                              Rule 12(c) Motion 00024
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 25 of 27   PageID #: 741




                              Rule 12(c) Motion 00025
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 26 of 27   PageID #: 742




                              Rule 12(c) Motion 00026
Case 2:18-cv-00139-JDL Document 82-1 Filed 09/03/20 Page 27 of 27   PageID #: 743




                              Rule 12(c) Motion 00027
